Dismissed and Memorandum Opinion filed January 10, 2008







Dismissed
and Memorandum Opinion filed January 10, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00585-CV
____________
 
AMC MORTGAGE SERVICES, INC., Appellant
 
V.
 
GUARDIAN FIDELITY TITLE COMPANY AND JERRY RUBLE, Appellees
 

 
On Appeal from the
113th District Court
Harris County,
Texas
Trial Court Cause
No. 2007-38280
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed July 2, 2007.  On December 20, 2007, the
parties filed an agreed motion to dismiss the appeal because all issues have
been settled.  See Tex. R. App.
P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed January
10, 2008.
Panel consists of Justices Fowler, Frost, and Seymore.